Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-33 are currently pending in the instant application. Claims 2-4, 13, 22 and 30 are rejected and claims 1, 5-12, 14-21, 23-29 and 31-33 are considered allowable in this Office Action.
I.	Priority
The instant application claims benefit of 62/865, 863, June 24, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4 recites the limitation “R1 is an unsubstituted lower alkyl” which is dependent on claim 1 but the group is not found in the definition of variable R1 in claim 1.  According to claim 1, R1 can only be an alkoxy group of the formula –OR5. The There is insufficient antecedent basis for this limitation in the claims 2-4 when R1 is a 
Claim 13 recites the limitation “R1 can be a n-propyl or isobutyl” which is dependent on claim 12 but the group is not found in the definition of variable R1 in claim 12.  According to claim 12, R1 can only be an alkoxy group of the formula –OR5. The There is insufficient antecedent basis for this limitation in the claim 13 when R1 is a lower alkyl group.  Applicants are suggested to amend the claims to delete these lower alkyl groups from R1.
Claim 22 recites the limitation “R1 can be a n-propyl or isobutyl” which is dependent on claim 21 but the group is not found in the definition of variable R1 in claim 21.  According to claim 21, R1 can only be an alkoxy group of the formula –OR5. The There is insufficient antecedent basis for this limitation in the claim 22 when R1 is a lower alkyl group.  Applicants are suggested to amend the claims to delete these lower alkyl groups from R1.


Claim 30 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the limitation in claim 30 which is drawn to “A the compound selected from Tables 1-5” do not clearly define the structure or name of each compound. The examiner must refer to the specification to find the structures of the various compounds being referred in claim 30.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structures of each ligand disclosed in claim 30.  The structures are found on pages 25-27 of the specification.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626